DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-25 were originally filed on May 13, 2020.
	Claims 1-25 are currently pending.
	Claims 1, 3, 5-7, 12, 13, 17, and 20-23 are currently under consideration.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-23) in the reply filed on December 9, 2020 is acknowledged.

Claims 24 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 9, 2020.

Applicant’s election without traverse of the following species: colorectal cancer, SEQ ID NO: 1 fused to SEQ ID NO: 2, blocking formation of BRAF/CRAF heterodimers, administration with ATP-competitive BRAF inhibitor dabrafenib in the reply filed on December 9, 2020 is acknowledged.

Claims 2, 4, 8-11, 14-16, 18, are 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 9, 2020.
Priority
The present application claims the benefit of 62/847,186 filed May 13, 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 21, 2020 and December 9, 2020 are being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities: an embedded period is present (i.e. SEQ ID NO. 1 should read SEQ ID NO: 1). Appropriate correction is required.

Claim 6 is objected to because of the following informalities: “any of SEQ ID NOs:2-40” should read “any one of SEQ ID NOs: 2-40”. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: “kinase activity of BRAF dimer or blocks formation of BRAF dimer” should read “kinase activity of a BRAF dimer or blocks formation of a BRAF dimer” (i.e. articles are missing).  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: articles are missing at lines 3-6 (e.g. a BRAF/CRAF heterodimer, a BRAF, a BRAF, an oncogenic).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 12, 13, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McInnes et al. U.S. Patent Application Publication 2019/0382738 effective filing date of June 14, 2018.
For present claims 1, 3, 12, 13, and 17, McInnes et al. teach methods of treating cancer including colorectal cancer or melanoma via administering B-Raf inhibitors which alter the binding affinity at the dimer interface including at least five contiguous amino acids of SEQ ID NO: 1 GVLRKTRHVNILLFMGYST including VLRKTRHVNILLFM (SEQ ID NO: 16), LRKTRHVNILLFMG (SEQ ID NO: 31), TRHVNILLFMG (SEQ ID NO: 45), or KTRHVNILLFMG (SEQ ID NO: 42) (please refer to the entire specification particularly the abstract; Figures 1, 8, 9, 14; paragraphs 7, 8, 29-36, 55-62, 93-97; sequence listing).
Therefore, the teachings of McInnes et al. anticipate the presently claimed method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 12, 13, 17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over McInnes et al. U.S. Patent Application Publication 2019/0382738 effective filing date of June 14, 2018; Rizzuti et al., 2015, Therapeutic applications of the cell-penetrating HIV-1 Tat peptide, Drug Discovery Today, 20(1): 76-85; Parodi et al., 2015, Enabling cytoplasmic delivery and organelle targeting by surface modification of nanocarriers, Nanomedicine, 10(12): 1923-1940; and Korphaisarn et al., 2016, BRAF-directed Therapy in Metastatic Colorectal Cancer, Cancer J, 22(3): 175-178.
For present claims 1, 3, 12, 13, and 17, McInnes et al. teach methods of treating cancer including colorectal cancer or melanoma via administering B-Raf inhibitors which alter the binding affinity at the dimer interface including at least five contiguous amino acids of SEQ ID NO: 1 GVLRKTRHVNILLFMGYST including VLRKTRHVNILLFM (SEQ ID NO: 16), LRKTRHVNILLFMG (SEQ ID NO: 31), TRHVNILLFMG (SEQ ID NO: 45), or KTRHVNILLFMG (SEQ ID NO: 42) (i.e. bold/underlined is present SEQ ID NO: 1; please refer to the entire specification particularly the abstract; Figures 1, 8, 9, 14; paragraphs 7, 8, 29-36, 55-62, 93-97; sequence listing). McInnes et al. also teach that the peptides are particularly useful in treating tumors that have demonstrated resistance to other treatments including vemurafenib and dabrafenib due to mutations and discusses the benefits of co-therapy (please refer to the entire specification particularly paragraphs 4, 5, 56-58, 62; claim 19).
However, McInnes et al. do not teach fusion polypeptides comprising CPP/HIV-1 tat.
For present claims 5 and 6, Rizzuti et al. teach fusion polypeptides comprising HIV-1 tat (RKKRRQRRR) to deliver peptides to cancer cells (please refer to the entire reference particularly the abstract; “CPPs as biological delivery agents”, “HIV-1 Tat peptide”, “Peptides and Proteins”; Figure 2; Table 1).
For present claim 7, Parodi et al. teach HIV-1 tat GRKKRRQRRRPQ (i.e. present SEQ ID NO: 2; please refer to the entire reference particularly the abstract; “Cell-penetrating peptides”, Table 2).
However, McInnes et al. do not teach combination therapy with dabrafenib.
For present claims 20-23, Korphaisarn et al. teach utilizing co-therapies for BRAF mutations in metastatic colorectal cancer including dabrafenib (please refer to the entire reference particularly the abstract; “Development of BRAF inhibitor in cancer treatment”, “BRAF inhibitor monotherapy in mCRC”, “Combination treatment”).
The claims would have been obvious because a particular known technique (i.e. making fusion polypeptides with HIV-1 tat for intracellular delivery of peptides and combination therapies to increase the efficacy of treatment) was recognized as part of the ordinary capabilities of one skilled in the art. The claims would have been obvious because the substitution of one known element (i.e. HIV-1 tat RKKRRQRRR) for another (i.e. HIV-1 tat GRKKRRQRRRPQ) would have yielded predictable results (i.e. intracellular delivery of peptides) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658